Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on March 18, 2020.
Claims 1 and 4-8 are currently pending.
Claims 1, 4, 6, and 7 are currently being examined 
Claims 1, 4, and 6 have been amended.
Claims 2 and 3 have been cancelled.
Claims 5 and 8 have been restricted and withdrawn due to an election of species made on February 15, 2022.
This action is made FINAL in response to the Applicant Remarks and Amendments received on May 11, 2022.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-052462, filed on March 20, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
With respect to Applicant’s remarks filed on May 11, 2022; Applicant's Remarks and Amendments have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 1, 4, 6, and 7 under 35 U.S.C. 112(b), Applicant’s Remarks and Amendments have been fully considered and are persuasive. The rejections of claims 1, 4, 6, and 7 have been withdrawn.
With respect to the claim rejections of claims 1, 4, 6, and 7 under 35 U.S.C. § 102(a)(2) and 103, applicant has amended the independent claims and these amendments have changed the scope of the original claims and the Office has supplied new grounds for rejection attached below in the Final Office Action and therefore the prior arguments are considered moot. Therefore, the Office’s respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all applicant arguments have been considered.
Final Office Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a “surrounding situation data acquisition unit” in claims 1 and 7.
a “first driving condition acquisition unit” in claim 1.
a “second vehicle velocity acquisition unit” in claims 1 and 4.
a “second driving condition acquisition unit” in claim 6.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholder(s) “unit” combined with functional languages “configured to,” “acquires,” and “carries out”. without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 4, 6, and 7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  112, sixth paragraph limitation:
“The word "unit" used in this application may mean a physical part or component of computer hardware or any device including a controller, a processor, a memory, etc., which is particularly configured to perform functions and steps disclosed in the application.” [0025] for “unit.”
The office will interpret any computing system with a processor and memory reading on the units.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US20180174458), in view of Oh et al. (US20170106861), hereinafter Oh.
Regarding claim 1:
While Miller discloses:
A vehicle control device for a host vehicle, comprising; (see at least [0015] and [0021])
a surrounding situation data acquisition unit configured to acquire surrounding situation data indicating a surrounding situation on a road in a traveling direction of the host vehicle; (see at least [0036] and [0037])
a first other-vehicle determinator configured to determine whether a plurality of first other vehicles exist or not in a first specified region located at or farther than a specified distance from the host vehicle in the traveling direction of the host vehicle, based on the surrounding situation data; (see at least [0036])
a first driving condition acquisition unit configured to, in case where the plurality of first other vehicles exist in the first specified region, acquiring driving conditions of the plurality of first other vehicles, the driving conditions including first inter-vehicle distances between the plurality of first other vehicles in the traveling direction and in a vehicle width direction, respectively, based on the surrounding situation data; (see at least [0037])
a first other-vehicle group recognizer configured to select a set of the first other vehicles between which each of the first inter-vehicle distances is within a specified range, among the plurality of first other vehicles and define the set of the first other vehicles as a single group of the first other vehicles; (see at least [0036])
wherein the first driving condition acquisition unit further acquires, as the driving conditions of the single group of the first other vehicles, an average velocity of the first other vehicles, the vehicle control device further comprising; (see at least [0037])
a second other-vehicle determinator configured to determine whether a second other vehicle other than the plurality of first other vehicles exists or not in a second specified region located nearer than the specified distance from the host vehicle in the traveling direction of the host vehicle, based on the surrounding situation data; (see at least [0036])
a second vehicle velocity acquisition unit configured to acquire a velocity of the second other vehicle in case where the second other vehicle exists in the second specified region; (see at least [0037])
Miller does not specifically state controlling a host vehicle based on other vehicle information, however, Oh teaches:
a controller configured to control driving of the host vehicle, based on driving conditions of the single group of the first other vehicles; (see at least [0046] and [0049])
wherein the controller controls the driving of the host vehicle, based on the average velocity of the first other vehicles, on condition that the second other vehicle is located closer to the host vehicle than the single group of the first other vehicles and that the average velocity of the first other vehicles is lower than the velocity of the second other vehicle; (see at least [0046] and [0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Oh into the invention of Miller to not only include identifying other vehicles and their information as Miller discloses but also include controlling a host vehicle based on other vehicle information as taught by Oh, with a motivation of creating a more efficient and safer system that can use the information to safely maneuver the vehicle when other vehicles are present. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4:
While Miller discloses:
wherein the second other-vehicle determinator is further configured to determine whether a plurality of the second other vehicles other than the plurality of first other vehicles exist or not in the second specified region located nearer than the specified distance from the host vehicle in the traveling direction of the host vehicle, based on the surrounding situation data; (see at least [0036])
the second vehicle velocity acquisition unit acquires a velocity of a nearest second other vehicle nearest to the host vehicle among the plurality of second other; (see at least [0036])
Miller does not specifically state controlling a host vehicle based on other vehicle information, however, Oh teaches:
the controller controls the driving of the host vehicle, based on the average velocity of the first other vehicles, on condition that the average velocity of the first other vehicles is lower than the velocity of the nearest second other vehicle; (see at least [0046] and [0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Oh into the invention of Miller to not only include identifying other vehicles and their information as Miller discloses but also include controlling a host vehicle based on other vehicle information as taught by Oh, with a motivation of creating a more efficient and safer system that can use the information to safely maneuver the vehicle when other vehicles are present. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7:
Miller discloses:
wherein the surrounding situation data acquisition unit carries out data communication between the host vehicle and other vehicles including the plurality of first other vehicles; (see at least [0015])
the first other-vehicle determinator determines whether the plurality of first other vehicles exist or not in the first specified region, based on a result of the data communication; (see at least [0013], [0015], [0035], and [0055])
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US20180174458), in view of Oh et al. (US20170106861), hereinafter Oh, and in view of Horita et al. (US20180053404), hereinafter Horita.
Regarding claim 6:
While Miller discloses:
an other-vehicle determinator configured to, in case where the first other-vehicle group exists in an object lane in which the host vehicle is driving and a first lane that is any of a plurality of adjoining lanes adjoining the object lane, determine whether a plurality of other vehicles other than the first other-vehicle group exist or not in a second lane located at a specified distance in the vehicle width direction from the first lane in the first specified region, based on the surrounding situation data; (see at least [0030], [0033]. and [0038])
a second driving condition acquisition unit configured to, in case where the plurality of other vehicles exist in the second lane, acquire driving conditions of the plurality of other vehicles, the driving conditions including second inter-vehicle distances in the traveling direction between the plurality of other vehicles, based on the surrounding situation data; (see at least [0036] and [0037])
a second other-vehicle group recognizer configured to recognize the plurality of other vehicles, as one second other-vehicle group, in case where the second inter-vehicle distances are within the specified range; (see at least [0036])
Miller does not specifically state making determinations based off of information from vehicles in other lanes, however, Horita teaches:
a lane-extending direction determinator configured to determine whether lane- extending directions of the first lane and the second lane are same as a lane-extending direction of the object lane or not; (see at least [0119] and [0120])
wherein in case where the lane-extending direction of the object lane is same as the lane-extending direction of the first lane and different from the lane-extending direction of the second lane, the controller controls the driving of the host vehicle, based on the driving conditions of the first other-vehicle group; (see at least [0099] and [0119])
in case where the lane-extending direction of the object lane is same as the lane-extending direction of the second lane and different from the lane-extending direction of the first lane, the controller controls the driving of the host vehicle, based on the driving conditions of the second other-vehicle group; (see at least [0099], [0119], and [0120])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Horita into the invention of Miller to not only include identifying other vehicles and their information as Miller discloses but also include making determinations based off of information from vehicles in other lanes as taught by Horita, with a motivation of creating a more efficient and safer system that can use the information to safely maneuver the vehicle when other vehicles are present. Additionally, the claimed invention is merely a combination of known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Kuroki et al. (WO2019225265) discloses of a control device that comprises of an acquisition unit that acquires vehicle information of a host vehicle and other vehicles.
Kinoshita et al. (US20150178247) discloses of a device that obtains data regarding preceding vehicles to identify vehicles driving in front and to use probability to pinpoint the specify the preceding vehicle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669    

/JESS WHITTINGTON/Examiner, Art Unit 3669